UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2283


EARLES M. CRADDOCK,

                      Plaintiff – Appellant,

          v.

KEITH WHITE, Attorney,

                      Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:12-cv-00074-IMK-JSK)


Submitted:   January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earles M. Craddock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Earles M. Craddock appeals the district court’s order

accepting     the   recommendation    of     the   magistrate       judge   and

dismissing Craddock’s civil action.          We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.              Craddock v. White, No.

1:12-cv-00074-IMK-JSK (N.D.W. Va. Oct. 10, 2012).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before   this    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2